Leonard, J.
In the case of Hurst, (7 Wend. 240,) an amendment was allowed, specifying the consideration of several debts which had been omitted by the insolvent in the account of his creditors.
The amendment was held to be an answer to the objection that the original account was defective in this respect.
The amendment allowed in the case of Philips appears to be of a similar character.
*109[New York General Term,
November 7, 1864.
The amendment in the present case, as in that of Hurst, cured an irregularity in a point not material to give the judge below jurisdiction over the case in its inception. Otherwise the amendment would have been within the principle decided in Small v. Wheaton, (4 E. D. Smith, 427.)
I concur with Judge Sutherland’s conclusion..
Geo. G. Barnard, J. also concurred.
Proceedings affirmed.
Leonard, Geo. G. Barnard and Sutherland, Justices.]